The appellee, County of Sarasota, a political subdivision of the State of Florida, obtained a decree validating certain county refunding bonds. The State of Florida, by and through its State Attorney on September 26, 1934, appealed to this Court from the final decree of validation entered on September 7, 1934. Sections 5106-5112 C. G. L., 3296-3302 R. G. S.
Before the present appeal could be decided this Court had before it and had heard and determined the cases of State of Florida v. Citrus County, 116 Fla. 676, 157 Sou. Rep. 4, opinion filed September 27, 1934, and County of Bay v. State of Florida, 116 Fla. 656, 157 Sou. Rep. 1, opinion filed September 26, 1934, in which certain propositions of law involved on the present appeal were determined adversely to the appellee in this case. In consequence of said decisions said appellee has filed in this Court in this case its formal confession of errors with respect to the appeal entered in this cause on September 26, 1934, and thereupon has moved to reverse the decree appealed from and to remand said cause for the elimination of said errors confessed, and for further appropriate proceedings.
Now, therefore, upon consideration of the confession of errors filed in this cause by the appellee, notice of which has been duly served upon the appellant, it is considered, ordered and adjudged by this Court that the decree appealed from be and the same is hereby reversed and the cause be remanded to the Circuit Court of Sarasota County, Florida, with directions to said Circuit Court to permit the filing *Page 36 
of such amended and supplemental petition on the part of Sarasota County, Florida, as may be conformable to the opinions and judgments of this Court in the cases of County of Bay v. State of Florida, supra, and State of Florida v. Citrus County,supra, to the end that the Circuit Court of Sarasota County, upon the filing of such an amended and supplemental petition to conform to the opinions of this Court as hereinbefore referred to, may proceed anew with said validation proceedings to a proper judgment or decree not inconsistent with the opinions and judgments of this Court in the premises.
Reversed on confession of errors and remanded.
DAVIS, C. J., and WHITFIELD, TERRELL and BROWN, J. J., concur.